DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 2, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11296020 (Okano). Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of US Patent No. 11296020 teaches a semiconductor device, comprising: a first multilayer wiring layer formed on a first semiconductor substrate, and a second multilayer wiring layer formed on a second semiconductor substrate, wiring layers of the first multilayer wiring layer and the second multilayer wiring layer being bonded to each other by wafer bonding; and a capacitive element including an upper electrode, a lower electrode, and a capacitive insulating film between the upper electrode and the lower electrode, wherein one electrode of the upper electrode and the lower electrode is formed with a first conductive layer of the first multilayer wiring layer and a second conductive layer of the second multilayer wiring layer, wherein the one electrode includes a barrier metal formed on an inner wall of a groove formed in a depth direction of an insulaing layer, and wherein a position of an upper surface of the barrier metal is lower than a position of an upper surface of the insulating layer by a predetermined amount.

	Regarding Claim 2, Claim 1, 2, 3, 4 of US Patent No. 11296020 teaches a semiconductor device, comprising: a first multilayer wiring layer formed on a first semiconductor substrate, and a second multilayer wiring layer formed on a second semiconductor substrate, wiring layers of the first multilayer wiring layer and the second multilayer wiring layer being bonded to each other by wafer bonding; and a capacitive element including an upper electrode, a lower electrode, and a capacitive insulating film between the upper electrode and the lower electrode, wherein one electrode of the upper electrode and the lower electrode is formed with a first conductive layer of the first multilayer wiring layer and a second conductive layer of the second multilayer wiring layer, wherein the one electrode includes a barrier metal formed on an inner wall of a groove formed in a depth direction of an insulaing layer, and wherein a position of an upper surface of the barrier metal is lower than a position of an upper surface of the insulating layer by a predetermined amount; wherein the first conductive layer and the second conductive layer constituting the one electrode are connected directly to each other; wherein the first conductive layer and the second conductive layer constituting the one electrode are connected to each other at a junction plane of the wafer bonding; wherein junction planes of the first conductive layer and the second conductive layer constituting the one electrode are in the same plane.

	Regarding Claim 7, Claim 1, 2, 3, 4, 5 of US Patent No. 11296020 teaches a semiconductor device, comprising: a first multilayer wiring layer formed on a first semiconductor substrate, and a second multilayer wiring layer formed on a second semiconductor substrate, wiring layers of the first multilayer wiring layer and the second multilayer wiring layer being bonded to each other by wafer bonding; and a capacitive element including an upper electrode, a lower electrode, and a capacitive insulating film between the upper electrode and the lower electrode, wherein one electrode of the upper electrode and the lower electrode is formed with a first conductive layer of the first multilayer wiring layer and a second conductive layer of the second multilayer wiring layer, wherein the one electrode includes a barrier metal formed on an inner wall of a groove formed in a depth direction of an insulaing layer, and wherein a position of an upper surface of the barrier metal is lower than a position of an upper surface of the insulating layer by a predetermined amount; wherein the first conductive layer and the second conductive layer constituting the one electrode are connected directly to each other; wherein the first conductive layer and the second conductive layer constituting the one electrode are connected to each other at a junction plane of the wafer bonding; wherein junction planes of the first conductive layer and the second conductive layer constituting the one electrode are in the same plane ; wherein areas of junction planes of the first conductive layer and the second conductive layer are designed such that one of the first conductive layer and the second conductive layer is larger.


Claims 3-6, 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11296020, in view of Kawahara (US PG Pub. No. 2010/0123199, hereinafter Kawahara).   

	Regarding claim 3, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 recited “the semiconductor device of claim 2, 

Claims 1, 2, 3, 4 of U.S. Patent No. 11296020 does not recite
a second electrode, wherein the second electrode includes:
a third metallic film and a third barrier metal formed in the first multilayer wiring layer, wherein the third metallic film and the third barrier metal extend
through at least a third one of the plurality of insulating layers of the first multilayer wiring layer; and
a fourth barrier metal formed in the first multilayer wiring layer, wherein the fourth barrier metal extends through at least the second one of the plurality of insulating layers of the first multilayer wiring layer and through a portion of the first one of the plurality of insulating layers of the first multilayer wiring layer, and wherein the fourth barrier metal is connected
 to the third metallic film.

Kawahara discloses in Fig 1A-C a second electrode, wherein the second electrode includes:
a third metallic film(15) and a third barrier(13) metal formed in the first multilayer wiring layer, wherein the third metallic film(15) and the third barrier(13) metal extend
through at least a third one of the plurality of insulating layers(11) of the first multilayer wiring layer; and
a fourth barrier(3) metal formed in the first multilayer wiring layer, wherein the fourth barrier(3) metal extends through at least the second one of the plurality of insulating layers(1) of the first multilayer wiring layer and through a portion of the first one of the plurality of insulating layers of the first multilayer wiring layer, and wherein the fourth barrier(3) metal is connected (examiner interprets connected as electrically connected) to the third metallic film(15).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Kawahara to the teachings of Claims 1, 2, 3, 4 of U.S. Patent No. 11296020 in order to have integration efficiency is improved simply because the layout within the short distance is possible, but also the operation speed is increased because a wiring between circuits is short [0006, Kawahara]

Regarding claim 4, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 3, wherein the fourth barrier(3) metal is directly connected (examiner interprets connected as electrically connected) to the third metallic film(15).

Regarding claim 5, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 3, further comprising:
an insulating film, wherein the insulating film(1) is between the first barrier metal(23) and the fourth barrier(3) metal.

Regarding claim 6, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 5, wherein a portion of the insulating film (1) extends along the junction plane.

Regarding claim 8, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 3, wherein the metallic films are copper[0141 of Kawahara].

Regarding claim 9, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 1, wherein the Capacitive element extends through at least portions of three insulating layers of the first multilayer wiring layer (see Fig 1A-C of Kawahara).

Regarding claim 10, claims 1, 2, 3, 4 of U.S. Patent No. 11296020 and Kawahara recited the semiconductor device of claim 3, further comprising a cap film (20) formed between the second(21) and third ones(11) of the plurality of insulating layers of the first multilayer wiring layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819